Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 16, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  156444(66)(67)                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Megan K. Cavanagh,
                                                                                                                       Justices
            Plaintiff-Appellee,
                                                                   SC: 156444
  v                                                                COA: 337715
                                                                   Wayne CC: 11-010003-FC
  SHOKELLE REON McKAY,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to withdraw his
  motion for reconsideration of this Court’s order of June 26, 2019, is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 16, 2019

                                                                              Clerk